Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 10-11) in the reply filed on 3/30/2021 is acknowledged.
Claims 4-6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2021.

Specification
The Abstract is objected to because it uses phrases which can be implied, such as “The present invention relates to” which is similar to “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-2 and 7-9 are objected to because of the following informalities:
Claim 1 recites “where said” in line 7 and should be “wherein said”.
Claim 2 recites “said distance…defining the area in which the resistance element is wound” should be “a distance” or “a second distance” to differentiate the distance from claim 1 because the “specific distance” in claim 1 relates to the generatrix of the pipe element and not the end of the pipe element. 
Claim 2 recites “the resistance element” and should be “the resistance wire” to be consistent with claim 1.
Claim 7 recites “wherein at least one connection element” and should be “wherein the at least one plastic connection element”. 
Claims 8 and 9 recites “a connection element” and should be “the at least one plastic connection element” to be consistent with claim 1 and the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarno et al. (US 4,915,417 hereinafter “Sarno”).
In regard to claim 1, Sarno discloses a connection device for plastic pipe elements, comprising: 
at least one pipe element (Fig. 1, pipe 22) having at least one end (Fig. 1, end at 25), and 
at least one plastic connection element (Fig. 1, 21 and in 1:15-26 discloses plastic pipe) which is connected to an outer surface of said at least one pipe element (Fig. 1, 21 is connected to the end of 22) through the at least one end (Fig. 1), 
wherein the at least one end of the pipe element comprises a resistance wire (Fig. 1, coil 25) wound on the outer surface of the pipe element itself (Figs. 1 and 3), 
wherein the resistance wire is wound between the end itself of the pipe element and a specific distance according to a direction parallel to a generatrix of the pipe element (Fig. 1, 25 is wound between the end of 22 and a specific distance parallel to the axial direction in which 22 is formed similar to the applicant’s invention such that the wire is wound along the surface of the pipe to a specific distance), the device comprising at least one clamp (Fig. 3, 50) externally fixed to the pipe element (Fig. 3, clamp 50 is fixed externally 22 since 50 is at least outside of 22 and fixes 21 and 22 together) and located right after the resistance wire (Fig. 3, 27 which is the end of the coil 25 can be interpreted as right after 50).
It is noted that the recitation of “direction parallel to a generatrix of the pipe element” is interpreted as a direction in which the pipe element is formed. 
It is also noted that the recitation of “right after” is interpreted as “near” under broadest reasonable interpretation. 
In regard to claim 8, Sarno discloses connection device according to claim 1, wherein the plastic connection element is a coupling (Fig. 1, 21 is coupled to 22 and therefore can be interpreted as a coupling).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sarno (US 4,915,417).
In regard to claim 2, connection device according to claim 1, wherein said distance from the end of the pipe element defining the area in which the resistance element is wound is less than a nominal diameter of the pipe element itself.  

It would have been obvious to one having ordinary skill in the art to have modified Sarno to have the distance from the end of the pipe element defining the area in which the resistance element is wound is less than a nominal diameter of the pipe element itself, as the distance may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a reliable welded connection and reduced manufacturing cost. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarno (US 4,915,417) in view of Takashi (JP 05256391A).
Sarno discloses connection device according to claim 1, but does not expressly disclose the plastic connection element is an elbow.
In the related field of electrofusion for pipe joints, Takashi teaches an elbow fitting in an electrofusion joint (Fig. 7, elbow 29 is coupled to the electrofusion connector at 24).
It would have been obvious to one having ordinary skill in the art to have modified the plastic connection element of Sarno to be formed as an elbow in order to .

Claims 1-3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417).
In regard to claim 1, Mitsumasa discloses a connection device for plastic pipe elements, comprising: 
at least one pipe element (Fig. 1, 122) having at least one end (Fig. 1, free end of 122), and 
at least one plastic connection element (Fig. 2, pipe P1 and in [0002] discloses the invention relates to joining plastic pipes) which is connected to an outer surface of the at least one pipe element (Fig. 2) through the at least one end (Fig. 2), 
wherein the at least one end of the pipe element comprises a resistance wire (Fig. 2, wire 14) wound in the pipe element itself (Fig. 2, 14 is wound inside of 122 in the vicinity of the outer surface), 
wherein the resistance wire is wound between the end itself of the pipe element and a specific distance according to a direction parallel to a generatrix of the pipe element (Fig. 1, 14 is wound in the direction in which 122 is formed along the axial direction), the device comprising at least one clamp (Fig. 1, 13 can be interpreted as a clamp similar to the applicant’s invention such that it is annular, it has a pipe element that axially protrudes from it, and the pipe element has a smaller outer diameter) externally fixed to the pipe element (Fig. 1, 13 is fixed to 122) and located on the resistance wire and right after the resistance wire (Figs. 1 and 2, the wire 14 extends 
See the noted claim interpretations under the 102 rejection for claim 1 in regard to the recitations of “a direction parallel to a generatrix of the pipe element” and “right after” over Sarno.  
	Mitsumasa does not expressly disclose the resistance wire is wound on the outer surface of the pipe element. 
	In the related field of electrofusion for pipe couplings, Sarno teaches a resistance wire (Fig. 1, coil 25) wound on the outer surface of a pipe element (Fig. 1, outer surface of pipe element 22).
	It would have been obvious to one having ordinary skill in the art to have modified the embedded resistance wire of Mitsumasa to be wound on the outer surface of the pipe element in order to have the advantage of freely rotating the wounded wire to align the ends of the wire to a desired location around the circumference of a pipe or clamp as taught by Sarno in 2:28-32.
In regard to claim 2, Mitsumasa and Sarno discloses connection device according to claim 1, but does not expressly disclose the distance from the end of the pipe element defining the area in which the resistance element is wound is less than a nominal diameter of the pipe element itself.  
While Mitsumasa in view of Sarno do not expressly disclose the distance from the end of the pipe element defining the area in which the resistance element is wound is less than a nominal diameter of the pipe element itself; the distance may be determined through the use of routine experimentation during the engineering design 
It would have been obvious to one having ordinary skill in the art to have modified Mitsumasa in view of Sarno to have the distance from the end of the pipe element defining the area in which the resistance element is wound is less than a nominal diameter of the pipe element itself, as the distance may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a reliable welded connection and reduced manufacturing cost. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 3, Mitsumasa and Sarno discloses connection device according to claim 1, and Mitsumasa further discloses the resistance wire has two ends going through the clamp, projecting therefrom (Figs. 1 and 2, 14 has two ends that extends through the terminals 15).
In regard to claim 8, Mitsumasa and Sarno discloses connection device according to claim 1, and Mitsumasa further discloses the plastic connection element is a coupling (Fig. 2, P1 is coupled to 13 and can therefore be interpreted as a coupling).  
In regard to claim 11, Mitsumasa and Sarno discloses connection device according to claim 1, and Mitsumasa further discloses the clamp is integrated as a single piece (Fig. 1, 13 is a single piece), where the pipe element only protrudes from an end corresponding to the clamp (Figs. 1 and 2, 122 only protrudes from an end of 13), the end of the pipe element being the end comprising the resistance wire (Fig. 2, the end at 122 comprises the resistance wire 14). {001482264CLM-1183  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Handa et al. (US 5,116,082 hereinafter “Handa”).
In regard to claim 7, Mitsumasa and Sarno discloses a connection device according to claim 1, but does not expressly disclose at least one connection element comprises at least one welding indicator, which is activated when welding between the connection element and the pipe element is completed.  
In the related field of electrofusion for pipe joints, Handa teaches an electrofusion joint (Fig. 6) having at least one welding indicator (Fig. 6, 29) between a connection element and a pipe element (Fig. 6).
It would have been obvious to one having ordinary skill in the art to have modified the pipe P1 in the area of the weld of Mitsumasa to include a weld indicator in order to have the advantage of indicating that the fusion bonding has been safely completed as taught by Handa in 7:25-34.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Takashi (JP 05256391A).
Mitsumasa and Sarno discloses the connection device according to claim 1, but does not expressly disclose the plastic connection element is an elbow.

It would have been obvious to one having ordinary skill in the art to have modified the pipe P1 of Mitsumasa to be formed as an elbow in order to have the advantage of a desired flow path and reduced manufacturing cost as taught by Takashi in [0021] of the English translation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Shemtov (US 7,793,988).
Mitsumasa and Sarno discloses connection device according to claim 11, but does not expressly disclose the part integrating the clamp and the connection element incorporates at least one nut for supporting the pipe element.
In the related field of pipe connectors, Shemtov teaches a connector having a threaded hole connected to a threaded stem (Fig. 1, threaded hole at 29 and stem 31), a nut (Fig. 2, nut 35), and a clamp assembly (Fig. 1, 33) for connecting to a wall or ceiling.
It would have been obvious to one having ordinary skill in the art to have modified the clamp 13 of Mitsumasa to include a threaded hole, a nut, a threaded stem, and a clamp assembly in order to have the advantage of adaptability and ease of assembly as taught by Shemtov in 1:26-64.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Lippera (US 4,176,274) discloses an electrofusion joint having a resistance wire wound on a pipe element and two ends of the resistance wire extending through a clamp portion.
Manfred (DE 19813599A1) discloses an electrofusion joint having an additional anchoring connection in the form of a screw connection by a bolt or a snap-fit connection by a boom and groove. 
Boudry et al. (US 2005/0073145) discloses an electrofusion coupling having at least one clamp having at least one resistance wire near a pipe element of the clamp and a second pipe element that extends over the first pipe element.
Kaneko (JP 09144977A) discloses an electrofusion fitting that can be formed to fit in the inner diameter of pipes or fit on the outside at the outer diameter of pipes.
Oh (WO 2008093906A1) discloses a clamp having a threaded hole for a nut and threaded rod for connecting to a wall or ceiling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679